Citation Nr: 1341784	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a claimed heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the paper file.  There are no documents in the Veterans Benefits Management System (VBMS) at this time.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran avers that he has a current heart condition that was manifested during his extensive period of active service.  Specifically, he testified that he first suffered a heart attack (from what he was told) in service in 1989 during a physical fitness test.  Thereafter, he reports receiving conflicting and inconsistent evaluations from medical professionals regarding his heart condition.  

The last VA examination of record is from January 2010 where the examiner was unable to provide a current diagnosis of any coronary artery disease.  He also stated that the Veteran's first EKG in service was faulty and that the Veteran did not have any heart abnormality for many years thereafter.  

The Board finds that further development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran a VA examination to determine whether he suffers for organic heart disease due to service.  See 38 U.S.C.A. § 5103A(d).  

Pursuant to VA's duty to assist, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to obtaining an examination, the Board will request that the RO obtain any and all outstanding VA and private treatment records as identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the claimed heart condition since service.  

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider, to include any records from Dr. Ryan at University Medical (see page 19 of the hearing transcript).

A specific request should be made for any outstanding pertinent VA medical records, to include treatment records from Dr. Quinn (and resident Dr. Kuhn) in Providence, Rhode Island.  

All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's VA claims folder.

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of the claimed heart disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that any current heart disability had its clinical onset during the Veteran's extensive period of active service or otherwise is due to an event or incident of that service.  

The examiner should discuss the service treatment records (to include the Veteran's report of collapsing in 1989 during service) as well as his post-service medical history and address any pertinent risk factors for heart disease present in this case. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Ultimately, it is requested that the examiner determine the correct diagnosis(es) and determine whether there is a relationship to any in-service event, to include the heart condition noted in service in 1989.

3.  After completing the requested actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


